Citation Nr: 1729740	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-37 196 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to July 1957.  The Veteran died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2011, the Board denied the appeal for service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, the Court vacated and remanded the cause of death issue for proceedings consistent with a Joint Motion for Remand.  In a July 2014 decision, the Board denied the claim.  The appellant appealed the July 2014 decision to the Court.  In May 2015, the Court granted a Joint Motion for Partial Remand and remanded the case to the Board for action consistent with the Joint Motion.  In November 2015, the Board again denied the appeal for service connection for the cause of the Veteran's death.  The appellant appealed the decision to the Court.  In a January 2017 Order, the Court vacated the Board's November 2015 decision that denied the appellant's claim for service connection for the cause of the Veteran's death and remanded that matter for action consistent with the terms of a Joint Motion for Remand (JMR).    

Subsequent to the Court's January 2017 Order, the Appellant submitted additional medical evidence and also waived AOJ consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran died in January 2007.  The death certificate lists the immediate cause of the Veteran's death as cerebrovascular accident (CVA).  

2.  The evidence of record is at least in equipoise as to whether the Veteran's service-connected right knee disability contributed substantially or materially to cause his death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§  1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).  Given the favorable disposition of the Appellant's claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

In this matter, the appellant asserts that the Veteran's service-connected right knee osteoarthritis contributed to the Veteran's death.  She maintains that complications resulting from a November 2000 right knee replacement surgery left the Veteran susceptible to subsequent CVA.  

In December 1956, the Veteran was diagnosed with a compound fracture of the skull following an automobile accident.  A May 1957 clinical board evaluation concluded that the Veteran's injuries precluded his return to active service.  In July 1957 the Veteran was placed on the temporary disability retired list by reason of physical disability.   Subsequent to discharge from service, service connection was granted for paralysis of the right common peroneal nerve, cicatrices of the right lower extremity, blindness of the left eye, residual of skull fracture and right knee osteoarthritis.  

The Veteran's service treatment records do not show symptoms of or treatment for CVA.  The record does not reflect that CVA manifested to a compensable degree within one year of separation, and the appellant does not contend otherwise.  Accordingly, service connection for CVA may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

An April 2000 private treatment record noted that a carotid ultrasound showed high grade critical stenosis of the right internal carotid artery.  The Veteran was diagnosed with prior CVA with recent TIA and high grade right carotid stenosis.  He was referred for possible surgery.   A subsequent April 2000 private treatment record noted that the Veteran had undergone right carotid surgery the prior week.  

In November 2000, the Veteran underwent a right total knee replacement at a private medical facility.   A medical record the day after the surgery noted that the Veteran had full weight bearing as tolerated.  He was noted to be participating in therapy and was receiving prescription medication for deep vein thrombosis prophylaxis.   The record noted several chronic medical diagnoses, including carotid endarterectomy in April 2000 and a history of transient ischemic attack (TIA) times four.  

Additional November 2000 private medical records noted that the Veteran had begun having back pain at home and increasing shortness of breath and diaphoresis.  He was admitted to coronary care with a diagnosis of acute congestive heart failure and possible myocardial infarction (MI).  The Veteran underwent left heart catheterization.  

An April 2001 private facility treatment record noted that the Veteran had previously been admitted at a different private medical facility for two months for hypoxia, right pleural effusion, congestive heart failure and pneumonia.  A June 2001 private treatment record noted that the Veteran had a MI and left-sided CVA with right sided weakness after knee surgery a few months prior.  February 2002 private treatment records noted generalized weakness, dehydration and reported hyperglycemia.

A February 2004 VA examination noted that the Veteran had both a stroke and a heart attack in the perioperative period after right knee replacement.

August 2006 private treatment records noted that the Veteran had developed left-sided weakness while trying to get dressed.  A CT showed old strokes but no acute stroke.  He was admitted with a diagnosis of stroke secondary to clinical presentation.  

A May 2007 private hospice report showed that the Veteran was admitted in December 2006 with a diagnosis of status/ post CVA.  He continued to decline in a home care setting.  The Veteran died in January 2007.  His death certificate lists the cause of death as cerebrovascular accident.  

A September 2009 VA opinion from a VA staff physician opined that it was less likely than not that the Veteran's service-connected disabilities contributed to his death.  In rendering the opinion, the VA physician reasoned that: (1) the service-connected conditions were localized problems, which could in no way reasonably be expected to have contributed to the Veteran's death; (2) the nerve paralysis was present since 1952, and although decreased leg mobility might be expected to increase the risk of deep venous thrombosis, there was no evidence of such a condition on testing; (3) the Veteran had multiple other risk factors for a cerebrovascular accident, including diabetes mellitus, hypertension, and tobacco abuse, none of which was service-connected; and, (4) he also had fairly severe carotid artery stenosis.  The VA examiner concluded that these factors were more likely than not the primary contributors to the 2006 CVA.  

An August 2013 private medical opinion submitted by the appellant stated that the Veteran's November 2000 knee surgery resulted in a left-sided CVA and MI in the perioperative period, resulting in worsened debility.  The physician opined that over the next seven years, the Veteran continued to struggle with the effects of this CVA, which led to another severe right-sided CVA in September 2006.  The opinion stated that the combination of bi-hemispheric cerebral damage eventually culminated in hospice care and death in January 2007.  The report acknowledged the Veteran's nonservice-connected disabilities like hypertension and diabetes, but opined that without the service-connected right knee injury, it was unlikely that the Veteran would have required the right knee arthroplasty surgery, which led to his perioperative CVA a few days later.  This November 2000 CVA, in turn, made it much more likely the Veteran would have another CVA, which he eventually did in September 2006.     

A December 2013 opinion was received from a Veterans Health Administration (VHA) orthopedic specialist.  Based on a review of the Veteran's relevant medical history, the VHA examiner opined that the Veteran died in January 2007 from a CVA related to medical problems including smoking, high blood pressure, hyper cholesterol anemia, carotid artery stenosis, and coronary artery stenosis.  After examining private treatment records at the time of the Veteran's death, the VHA examiner found that despite the Veteran's use of several blood pressure medications, the Veteran's blood pressure was not under control, and was most likely the cause of his fatal stroke.  The VHA orthopedist stated that the Veteran's death by CVA was not related to his service-connected right knee or right knee surgery.  However, the VHA opinion failed to directly address whether the November 2000 right knee surgery resulted in a left-sided CVA and MI in the perioperative period, which allegedly worsened the Veteran's disability and lead to the severe right-sided CVA in September 2006, which eventually caused death.  

In February 2014, a second VHA opinion was provided by a cardiologist.  The examiner noted that office notes from March 1999 showed that no prior history of MI or angina, though q waves were noted to be present in the inferior leads, suggesting a prior MI.  The VHA examiner found that the Veteran had established hypertension, peripheral and cerebrovascular atherosclerotic disease, a prior history of TIAs, probable retinal artery embolism to the right eye, CT scan findings of old left frontal lobe infarct, and history of prior renal endarterectomy, with EKG findings of a prior MI, all prior to his right knee surgery in November 2000.  He noted that a post-surgical November 2000 consult note did not document chest pain or significant neurologic deficit.   A discharge summary did not mention neurologic or cardiac complications.  The physician noted that the Veteran was admitted to another hospital in November 2000 with dyspnea and chest pain.  The VA physician opined that the Veteran appeared to have an established peripheral and cerebrovascular atherosclerotic disease, prior to knee surgery in November 2000.  The physician found that this was indicated by the prior history of TIAs, probable retinal artery embolism to the right eye, CT scan findings of old left frontal lobe infarction, and history of prior renal endarterectomy.  The report noted that the Veteran underwent a right carotid endarterectomy in April 2000.  

The physician opined that no cardio or neurologic complications were noted to have occurred in the immediate postoperative period after the right knee surgery.  He stated that periprocedural MIs were more likely to occur during surgery or in the immediate postoperative period.  He stated that the Veteran's severe hypertension may have contributed to the non-ST elevation MI and pulmonary edema, in a patient who most likely had preexisting (though asymptomatic) multivessel coronary artery disease.  The VA physician noted that there was no significant neurologic deficits recorded when the Veteran presented to the emergency room in November 2000 or when he was transferred in November 2000.  He opined that any CVA that occurred subsequently was likely due to the Veteran's established cerebrovascular disease and unlikely related to his knee surgery.  The report specifically stated that the CVA in 2006 was also likely due to a progression of cerebrovascular atherosclerotic disease and was unlikely related to the knee surgery of November 2000.  

In May 2014, the Appellant submitted an private addendum opinion in response to the VHA opinions.  The report agreed with the VHA cardiologist insofar as "[n]o cardiac or neurologic complications were noted to occur in the immediate postoperative period, after the right knee surgery in on 11/21/2000."  The private examiner, however, went on to explain that post-surgery a perioperative MI and acute ischemic stroke occurred a short time after the November 2000 right knee surgery.  The opinion cited medical treatise evidence indicating that a majority of postoperative strokes occur from the second postoperative day onwards, but not in the immediate postoperative period.  In addition, the physician found that the Veteran's MI that occurred four days after the surgery was clearly consistent with a perioperative MI.  Medical treatise evidence was also submitted in support of this assertion.  The private opinion emphasized that the original perioperative stroke in 2000 put the Veteran at a significantly higher risk for a subsequent CVA in 2006 and that the right knee surgery in 2000 was a "proximate cause" of his perioperative complications.  Ultimately, the physician stated that although the Veteran had other nonservice-connected medical issues, absent the November 2000 right knee surgery, it would be "unlikely" he would have had the complications that led to his death in 2007.  

In May 2017 the appellant submitted a private medical report by a board certified cardiologist and interventional cardiologist.  The report indicated that the physician had reviewed the Veteran's medical history and service records.  The physician opined that the conclusions of prior reports were incorrect, and that it was more likely than not that the Veteran's service-connected conditions substantially contributed to his death via CVA.  The reported stated that the Veteran's severe in-service injuries resulted in longstanding limited mobility which was a primary cause of the Veteran's CVA.  The physician stated that the American Heart Association had long acknowledged that physical inactivity was a risk factor in cardiovascular disease and that sedentary behavior was a major independent risk factor for coronary heart disease.  The report found that the Veteran's service-connected knee injury and foot drop resulted in a severe decrease in the Veteran's physical activity.  The physician stated that the Veteran's medical history supported the determination that the Veteran's decreased mobility significantly contributed to his development of chronic heart disease and stroke.  Further, the opinion stated that it was at least as likely as not that the risk factors contributed to the Veteran's development of TIAs, which were also a factor in the Veteran's development of CVA.  The report determined that the Veteran's use of tobacco could not be considered the sole contributing factor to his death. 

The private physician stated that the Veteran's health deteriorated after his total knee arthroplasty in November 2000.  The physician found that prior statements that the MI which occurred postoperatively was not related to the surgery were in contradiction to current medical knowledge and surgical outcome reporting guidelines.  The physician stated that the Veteran's subsequent development of acute heart failure and respiratory difficulty was likely to be secondary to his perioperative MI which occurred days prior.  Also, the report stated that all events, including the MI and CVA, within a thirty day period from a surgical procedure are considered by all surgical guidelines to be considered a peri/postoperative complications.  The physician found that the postoperative CVA suffered by the Veteran in November 2000 occurred as a result of the Veteran's post-total knee replacement immobility and the increased risk for a stroke the Veteran had following a postoperative MI.  The physician stated that it was more likely than not that if the Veteran had not needed to undergo right knee arthroplasty for his service-connected injury he would not have sustained the multiple perioperative and postoperative complications.  Furthermore, the private physician report indicated that the complications from the Veteran's knee surgery caused further debilitation and deterioration of his health which at least as likely as not contributed to the Veteran's stroke in 2006 and death in 2007.  It was the physician's medical opinion, based on the Veteran's medical history, that the Veteran's service-connected conditions were at least as likely as not substantial contributors to the Veteran's death.

The Board has given consideration to both the positive and negative evidence of record and finds that the evidence to be at least in relative equipoise on the question of whether a causal connection has been demonstrated between the Veteran's service-connected disabilities and CVA that resulted in his death.  While the September 2009 and December 2013 VA medical opinions were unfavorable to the appellant's claim, they failed to address the impact of the Veteran's service connected right knee surgery on his death or they did not address the Veteran's years of immobility due to his service-connected right knee disability and its impact on his cardiovascular and cerebrovascular health, specific contentions asserted by the appellant.  Significantly though, the Board finds that the February 2014 VHA opinion and the May 2017 private physician's opinion are each equally probative (competent and credible) as to whether the Veteran's death from CVA was or was not related to his service-connected right knee disability.  Therefore, the evidence is at least in relative equipoise as to whether the Veteran's service connected right knee disability and subsequent surgery caused or contributed to his cause of death.  Resolving all reasonable doubt in favor of the appellant, the Board concludes that the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


